Citation Nr: 9909352	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  95-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  Service personnel records reveal that his 
military occupational specialty (MOS) was Ammunition Records 
Specialist.  During his service in the Republic of Vietnam, 
the veteran was assigned to Supply Company, 15th Supply and 
Services Battalion, 1st Cavalry Division, United States Army.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which confirmed the denial 
of entitlement to service connection for PTSD.  The veteran 
filed a timely appeal to that adverse determination.

In November 1997, the Board remanded the instant appeal for 
additional evidentiary development.  The claims file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  There is no competent evidence to show that the veteran 
engaged in direct combat during his military service.

3.  There is no verifiable stressor that serves to establish 
a basis for a diagnosis of PTSD that is related to military 
service.



CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the 
Board finds that the veteran has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With regard to service connection for PTSD, there must be:  
(1) medical evidence establishing a clear diagnosis of the 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

Review of the evidence of record reveals that the claims file 
is replete with diagnoses of PTSD, statements from the 
veteran regarding in-service stressors, and an ostensible 
nexus between the currently-diagnosed PTSD and active 
service.

Following VA hospitalization from February to April of 1993, 
the veteran was diagnosed with chronic PTSD.  A VA 
psychotherapy summary dated in November 1993 stated that 
"[i]t is clear that Mr. [redacted]'s PTSD is chronic and 
symptoms will continue to interfere with his attempts to make 
a satisfactory adjustment."  A statement dated in March 1995 
from the same VA staff psychologist who drafted the November 
1993 psychotherapy summary stated that the veteran "suffers 
from chronic PTSD as a result of his combat experiences in 
Vietnam."  The veteran was diagnosed with PTSD following a 
VA examination in October 1995.

Thus, it is clear that there is current evidence of PTSD.  
The question presented is whether the diagnoses of PTSD are 
sustainable.  The veteran contends that VA erred in denying 
him the benefit sought on appeal.  More specifically, he 
contends that he currently has PTSD that is etiologically 
related to various stressors that he experienced during his 
service in the Republic of Vietnam.  In a statement received 
in October 1993, the veteran described three stressors as 
having occurred during his service in Vietnam:  

1.  On June 18, 1967, at Pleiku, the 
airplane on which the veteran arrived in 
Vietnam on that day, after being loaded, 
was taking off again, when it was hit by 
enemy fire; the veteran and others were 
ordered to pick up the dead bodies. 

2.  In December 1967 or January 1968, at 
Phan Thiet, a helicopter crashed and 
burned before the veteran's eyes.

3.  In February 1968, in Hue, the wind 
from the blades of a helicopter blew an 
empty ammunition crate into the air, and 
the crate hit the veteran's friend, 
[redacted], in the head, injuring him; 
the veteran was under orders to be 
transferred to a different location and 
thus did not find out if [redacted]
survived.

The veteran stated that he continued to have nightmares about 
the three incidents.  In July 1994, the RO requested that the 
United States Army and Joint Services Environmental Support 
Group (ESG), which is now called the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
verify the veteran's alleged stressors.  However, in its 
letter to the ESG, the RO stated that the claimed injury to 
James Bivens was supposed to have occurred in June 1967, 
rather than in February 1968, as the veteran had stated.  The 
RO referred to the alleged helicopter crash at Phan Thiet, in 
December 1967 or January 1968, but in the letter to the ESG 
the RO made no reference to the alleged destruction of an 
aircraft taking off from Pleiku in June 1967.

In July 1994, the ESG reported that available morning reports 
of the 15th Supply and Services Battalion listed several 
"[redacted]" as being wounded in action, but did not show 
a [redacted] as having been assigned to that unit.  The ESG 
made no reference to the alleged helicopter crash at Phan 
Thiet in December 1967 or January 1968.  (As noted above, the 
RO did not tell the ESG that the veteran had asserted that on 
June 18, 1967, at Pleiku, he saw an aircraft destroyed by 
enemy fire, and had to help pick up corpses).

In April 1995, the veteran stated that in September 1967 he 
had witnessed the burning of villages in Laos and Cambodia.  

At a personal hearing in July 1995, the veteran testified 
that he was in Vietnam from June 1967 to February 1968.  He 
explained that although his MOS was in supply, he also went 
on perimeter patrol, fired his weapon, and participated in 
the destruction of villages in Laos and Cambodia in the 
autumn of 1967.  In his testimony the veteran also provided 
details concerning the plane crash in June 1967 and the 
injury to [redacted], in February 1968, which he had 
referred to in his statement of October 1993.

In a statement received in August 1995, the veteran said that 
[redacted] was bleeding from the head after being hit by a 
105-round ammunition box during the Tet offensive. The 
veteran reported that [redacted] was a rigger assigned to the 
4th Platoon, Headquarters Company, which was the veteran's 
platoon.  

In its November 1997 remand, the Board requested that the RO 
seek verification of the veteran's claimed stressors from 
USASCRUR.  In the event that no stressor was verified, the 
Board requested that the case be returned without further 
action.  To that end, the RO contacted USASCRUR in July 1998, 
and requested verification of the following stressors:  (1) 
the retrieval by the veteran of body parts from the plane 
which brought him to Vietnam, at Pleiku, on June 18, 1967; 
(2) mortar attacks and the explosion of a Marine helicopter 
and subsequent head injury to [redacted] from a 105-
millimeter shell crate while in Hue prior to the veteran's 
departure from Vietnam in February 1967 (1968 according to 
the veteran); (3) witnessing a helicopter crash at Phan Thiet 
in December 1967, while assigned to the 15th Supply and 
Services Battalion; and (4) destruction of villages and 
killing of civilians in Laos and Cambodia in September 1967.

In July 1998, USASCRUR issued a response, upon which it 
stated that United States Army records documented attacks at 
Hue in January and February of 1968.  However, the 1967 and 
1968 histories of the 15th Supply and Service Battalion did 
not list any attacks at that time.  Nor did they document 
combat operations in Laos and Cambodia.  Attached to the July 
1998 response were copies of previous responses from ESG 
dated in July 1994 (cited earlier in this decision) and 
October 1996.  The October 1996 response stated that the 1967 
and 1968 histories of the 15th Supply and Service Battalion 
listed enemy attacks at the unit's main base in March and 
April of 1967; however, that was before the veteran's arrival 
in Vietnam in June 1967.  Also, available U.S. Army casualty 
data listed a "[redacted]" and "[redacted]" as wounded in 1967.  
Both were assigned to an element of the 1st Cavalry Division 
of the 15th Supply and Service Battalion.  No one with those 
names assigned to the 1st Cavalry Division was wounded or 
killed in 1968 prior to the veteran's departure in February.  
Morning reports submitted in 1968 by Company "A" Support, 
15th Supply and Service Battalion, did not list a "[redacted]" 
or "[redacted]."  Additionally, morning reports and morning 
report rosters submitted in 1967 and 1968 did not list a 
"[redacted]," "[redacted]," or "[redacted]."

The evidence is clear that the veteran was not exposed to a 
verifiable stressor of sufficient severity to support a 
diagnosis of PTSD, because there is no independent evidence 
to corroborate the veteran's reported stressors.  The Board 
is not required to accept the veteran's uncorroborated 
account of his experiences.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
The Board finds that the veteran has failed to provide 
sufficiently detailed information that could be used to 
confirm the incidents he has cited as stressors.  It is not 
unreasonable to expect the veteran to provide sufficient 
information to independently verify any of the incidents 
alleged by him.  See Wood, 1 Vet. App. at 193.

Furthermore, there is no documentation of record confirming 
that the veteran engaged in combat with the enemy or was in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  Additionally, the veteran received no combat 
citations or other awards which could be "accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressors."  38 C.F.R. § 3.304(f).  
Nor is there any evidence of any wounds associated with 
combat.

In summation, the diagnoses of post-traumatic stress disorder 
are unsupported by the record, based as they were on 
unreliable and unverified information provided by the 
veteran.  As such, without a confirmed in-service stressor, 
the diagnoses are not valid for compensation purposes.  As 
noted in Swann, 5 Vet. App. at 233, the examiner's diagnosis 
can be no better than the facts alleged by the veteran.  
Because the diagnoses were based upon an unverified factual 
premise, they have no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Since there is no competent 
evidence of a verifiable stressor that would serve as a basis 
for a diagnosis of post-traumatic stress disorder that is 
related to military service, the claim must be denied.

However, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), has clarified the analysis to be followed in 
adjudicating a claim for service connection for PTSD.  The 
Court pointed out that VA has adopted the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, 1994 (DSM-IV), in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of:

. . . the effect of this shift in 
diagnostic criteria.  The major effect is 
this: the criteria have changed from an 
objective ("would evoke . . . in almost 
anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, 
to a subjective standard.  The criteria 
now require exposure to a traumatic event 
and a response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost anyone."  The 
sufficiency of a stressor is, 
accordingly, now a clinical determination 
for the examining mental health 
professional.

Cohen, 10 Vet. App at 153 (Nebeker, C.J., concurring).

The Board notes that no supplemental statement of the case 
(SSOC) or other communication from the RO has notified the 
veteran that his claim was being denied, inter alia, because 
there was no evidence of a stressor that was "so outside the 
range of usual human experience that [it] would be markedly 
distressing to almost anyone."

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the agency of original jurisdiction (the RO) would prejudice 
the veteran in the course of his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  In doing so, it must 
apply the binding precedent opinion of VAOPGCPREC 16-92, 57 
Fed. Reg. 49747 (1992).  See 38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 19.5 (1998).  That opinion observes that 
whether the Board is required to remand a case "to cure a 
deficiency in the statement of the case" depends "on the 
circumstances of the individual case."  VAOPGCPREC 16-92, 
para. 19.  If the Board can fairly conclude that that veteran 
has not been prejudiced by omission from the SSOC of a 
pertinent regulatory citation, it may properly render a 
decision.  Bernard, 4 Vet. App. at 394, citing VAOPGCPREC 16-
92.

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressor, 
without regard to its sufficiency, it would not be changed by 
the application of the recently-adopted DSM-IV criteria.  
Accordingly, the Board finds that the veteran will not be 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.

For these reasons, the Board finds that the veteran is not 
shown to have PTSD as a result of his active service during 
the Vietnam War.  Hence, service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 
3.304(f).  


ORDER

Service connection for PTSD is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


- 10 -


